Title: To John Adams from Tench Coxe, 14 June 1796
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia June 14th. 1796.

I have the honor to inclose to you a translation of a letter lately received by me from General Rochambeau the younger.—During his late residence in Philadelphia he often manifested to me a concern for the preservation of Harmony between the two countries; and just before his departure he expressed some apprehensions of the reverse, at least so far as feelings were concerned, on the side of France—As I have always thought that the cardinal principle of the present extended war, was the checking of representative Government. I have ever treated misunderstandings between  those whose governments are not hereditary as peculiarly injurious to us and them—and I felt a great solicitude that France and Holland should not proceed hastily upon grounds of jealousy, suspicion or opinion to any measures of unkindness or inconvenience. General Rochambeaus exchange, for the purpose of being employed, was understood to have taken place, and I felt anxious to obtain thro’ him some ideas of what was thought by his countrymen on both sides of the Atlantic. The substance of what I learned here I communicated to Colonel Pickering to whom I shall shew the original of the inclosed letter. I have no view in troubling you with this communication, except that of passing to the proper centre information, which may be useful, and beg you to indulge me in the expression of a desire to receive no communication from you in return, as I wish to preclude every idea of obtrusion.
It will be agreeable to me, if this matter lies with yourself and the Secretary of State, as to the writer and receiver of the letter from Paris.—
I have the honor to be / Sir, /  Your most obedient Servant,
